Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 16, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  157116                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Kurtis T. Wilder
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement,
                                                                                                                       Justices
  v                                                                  SC: 157116
                                                                     COA: 334098
                                                                     Berrien CC: 2015-000156-FH
  SHAE LYNN MULLINS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the November 30, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief within 42 days of the date of this order, addressing: (1) whether MCL 722.633(5),
  which criminalizes making a false report of felony child abuse, applies to non-mandatory
  reporters; (2) whether the phrase “intentionally makes a false report of child abuse or
  neglect” (emphasis added) is broad enough to encompass a circumstance in which a child
  is intentionally enlisted for the purpose of falsely accusing another of abuse or neglect,
  see MCL 750.411a; United States v Giles, 300 U.S. 41, 48-49; 57 S. Ct. 340; 81 L. Ed. 493
  (1937); and (3) whether MCL 722.633(5) must be read in light of the common-law
  doctrine of the innocent agent. See Const 1963, art 3, § 7. In addition to the brief, the
  appellant shall electronically file an appendix conforming to MCR 7.312(D)(2). In the
  brief, citations to the record must provide the appendix page numbers as required by
  MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21 days of being
  served with the appellant’s brief. The appellee shall also electronically file an appendix,
  or in the alternative, stipulate to the use of the appendix filed by the appellant. A reply, if
  any, must be filed by the appellant within 14 days of being served with the appellee’s
  brief. The parties should not submit mere restatements of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 16, 2018
           t1106
                                                                                Clerk